Case 1:21-cv-00531-LPS Document 10 Filed 05/28/21 Page 1 of 1 PagelD #: 588

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DISH TECHNOLOGIES L.L.C. and
SLING TY L.L.C.,

Plaintiffs,
v. C.A. No, 21-531-LPS

ICON HEALTH & FITNESS, INC.,

meme me meet mel ee ee ee eee”

Defendant.

[PROPOSED] ORDER GRANTING DEFENDANT ICON HEALTH & F ITNESS, INC.’S
UNOPPOSED MOTION FOR MANDATORY STAY PURSUANT TO 28 U.S.C. § 1659{a)

Having considered Defendant ICON Health & Fitness, Inc,’s Unopposed Motion for

Mandatory Stay Pursuant to 28 U.S.C. § 1659(a) (the “Motion”),

IT IS HEREBY ORDERED wid day of fh ‘ “ , 2021 that the Motion is

GRANTED and ORDERED that this case is stayed pursuant to 28 U.S.C. § 1659(a) as to all

claims until the determination of the Commission becomes final,

{rr

United States District Judge ~

RLF] 25331 186v.1

 
